Citation Nr: 0518410	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-24 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a respiratory 
disability to include asthma and chronic obstructive 
pulmonary disease (COPD), claimed on a direct basis and as 
secondary to the veteran's service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor


INTRODUCTION

The veteran served on active duty from October 1945 to 
September 1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that the veteran was awarded an increased 
evaluation for his service-connected sinusitis, from zero to 
10 percent disabling by an October 2003 rating decision.  
Because he continues to disagree with the current rating 
assigned, the claim of an increased rating above 10 percent 
for this disability remains at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits is awarded).  
The 10 percent rating was effective from April 24, 2000, the 
date of receipt of the veteran's claim for an increased 
rating.

On May 27, 2005, a hearing was held in New York, New York, 
before Marjorie A. Auer, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 2002).  A transcript of that hearing has been 
associated with the record on appeal.  At that hearing, the 
Board granted the veteran's motion to advance this case on 
the docket due to the veteran's advanced age.  38 C.F.R. § 
20.900(c)(2004).

Following the veteran's hearing in May 2005, the veteran's 
representative submitted records of VA outpatient treatment 
of the veteran in May 2004 and July 2004.  Although this 
additional evidence was filed with the RO prior to the 
transfer of this case to the Board, neither of the records is 
pertinent to the veteran's claims.  See 38 C.F.R. § 19.31(b) 
(2004).  The additional evidence shows psychiatric treatment 
of the veteran and does not pertain to the severity of his 
service-connected sinusitis or his entitlement to service 
connection for a respiratory disability.


FINDINGS OF FACT

1.  VA has notified the veteran of the information and 
evidence that VA would seek to obtain on his behalf, the 
information and evidence that he was expected to provide, and 
has otherwise fully notified the veteran of the need to give 
to VA any evidence pertaining to his case.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran's sinusitis is currently manifested by three 
to five non-incapacitating episodes, characterized by 
headaches, per year.

4.  The veteran has a current respiratory disability 
diagnosed variously as asthma and COPD.

5.  The veteran was treated for sinusitis and nasopharyngitis 
while in service.

6.  The veteran's current respiratory disability diagnosed as 
asthma and COPD is related to his in-service treatment for 
sinusitis and nasopharyngitis.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation greater than 10 
percent for sinusitis have not been met.  38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6510 (2004).

2.  A respiratory disability, currently diagnosed as asthma 
and COPD, was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

A substantially complete application for the veteran's claims 
was received in April 2000.  In an August 2001 letter, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Thereafter, in a 
rating decision dated in January 2002, the veteran's claims 
were denied.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on August 16, 
2001, complied with these requirements.  These requirements 
were also satisfied by a September 8, 2003 letter from the 
RO.

Additionally, the Board notes that the August 2001, and 
September  2003 letters to the veteran properly notified him 
of his statutory rights.  That is, even though the September  
2003 letter requested a response within 30 days and the 
August, 2001 letter requested a response within 60 days, a 
recently enacted amendment to the VCAA clarified that the 
one-year period within which evidence may be submitted does 
not prohibit VA from making a decision on a claim before 
expiration of that time period.  38 U.S.C. §§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, the veteran's VA medical records, and 
statements from the veteran's private physicians have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disabilities) records 
exist that have not been obtained.  At the May 2005 hearing, 
the Board granted additional time to the veteran to submit 
records from another private physician.  In June 2005 the 
veteran's representative filed additional records of VA 
treatment of the veteran and stated that the veteran had no 
further evidence to submit.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The veteran was provided VA examinations in May 2000, 
September 2001, December 2001, and September 2003.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claims.  See 38 C.F.R. § 3.159(d) 
(2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).


1.  Increased rating claim

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA examinations of the veteran in May 
2000, September 2001, December 2001, and September 2003; VA 
treatment records dated from November 1999 to December 2001; 
statements from various private physicians dated in October 
2000, September 2001, June 2002, and September 2002; 
testimony from the veteran and his spouse; and contentions by 
the veteran and his representatives.  For the purpose of 
reviewing the medical history of the veteran's service-
connected disorder, see 38 C.F.R. §§ 4.1, 4.2 (2004), the 
Board also reviewed medical evidence developed in conjunction 
with prior claims, such as service medical records, private 
treatment records of veteran dated from October 1947 to 
December 1947, and VA examinations conducted in March 1948, 
May 1953, and June 1955.  The Board has also reviewed 
documents developed throughout this appeal, such as 
statements from the veteran and his representative.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
the veteran's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2004).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2004).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The veteran's sinusitis has been evaluated as 10 percent 
disabling under Diagnostic Code 6510 for chronic pansinusitis 
sinusitis manifested by one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation is assigned following radical surgery with 
chronic osteomyelitis or for near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A note following this section provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6510 (2004).

The recent evidence presents a consistent picture of the 
veteran's symptoms from his sinusitis.  At a September 2003 
VA nose, sinus, larynx, and pharynx examination, the veteran 
reported frontal headaches approximately three times per year 
that were improved with courses of Zithromax.  No 
incapacitating episodes of sinusitis were reported.  The 
examiner stated that the veteran had mild sinusitis type 
symptoms approximately three times per year.  Similarly, at 
the May 2005 hearing, the veteran testified that he has five 
episodes of sinusitis per year.  He was treated by a private 
physician who was unwilling to provide copy of the veteran's 
medical records to VA.  For some of the episodes, he merely 
contacted the physician to request a prescription for 
antibiotics.  He actually visited the physician for 
approximately two of the five episodes per year.

Thus, the veteran's sinusitis is currently manifested by 
three to five non-incapacitating episodes, characterized by 
headaches, per year.  There is no evidence that the veteran 
has more than six non-incapacitating episodes of sinusitis 
per year or that the veteran has three or more incapacitating 
episodes per year of sinusitis that require bed rest, 
treatment by a physician, and prolonged antibiotic treatment.  
Given the above evidence, the veteran's disability more 
nearly approximates the criteria for a 10 percent disability 
rating than the criteria for a 30 percent disability rating.  
He fails to gain the next higher rating in this case because 
the evidence, including the medical evidence, fails to show 
three or more incapacitating episodes of sinusitis per year 
or six or more non-incapacitating episodes per year.  
38 C.F.R. § 4.7.  As such, the preponderance of the evidence 
is against an increased rating for the veteran's service-
connected sinusitis.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to sinusitis; however, the 
medical evidence reflects that those manifestations are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability picture in this case.  The veteran 
has not required any periods of hospitalization for his 
service-connected sinusitis.

It is undisputed that the veteran's service-connected 
disability has an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2004).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.




2.  Service connection claim

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In this 
case, the veteran is service-connected for sinusitis, which 
he believes caused or aggravates his respiratory disability.

The evidence shows that the veteran has a current respiratory 
disability, diagnosed as COPD by Alvin Katz, M.D., as COPD 
with bronchospasm by Allen Gribetz, M.D., as bronchospasm and 
episodic asthmatic bronchitis by Richard Fuchs, M.D., and as 
asthma at a September 2001 VA respiratory examination.

The examiner at the VA respiratory examination opined that 
the veteran's asthma was not due to the veteran's sinusitis.  
The examiner explained that allergic rhinitis and nasal 
polyps are often associated with asthma but they do not cause 
asthma.  The examiner did not review the veteran's service 
medical records, nor was an opinion provided as to any 
relationship between the veteran's current asthma and his 
military service.

In a June 2002 statement, Dr. Katz opined that the veteran's 
upper respiratory tract reactive condition, including 
sinusitis, in all probability contributed to the veteran's 
lower respiratory tract reactive condition and COPD with a 
fair degree of medical certainty.

In a statement received by the RO in September 2002, Dr. Katz 
opined with a fair degree of medical certainty that the 
veteran's medical condition in the military had progressed to 
the veteran's present medical status.  Attached to the 
opinion from Dr. Katz was a letter from the veteran's then 
representative to Dr. Katz requesting that Dr. Katz review 
service medical records for treatment of the veteran from 
September 1946 to November 1946, the reports of VA 
examinations in March 1948 and September 2001, and the 
diagnoses by Drs. Gribetz and Fuchs and then offer an opinion 
as to whether the condition for which the veteran was treated 
in service was related to his current disability.  The 
veteran's service medical records show treatment of the 
veteran in 1946 for sinusitis and nasopharyngitis.  At March 
1948 VA examination, the diagnoses included sinusitis and 
vasomotor rhinitis.

Although Dr. Katz did not specifically state that the 
veteran's in-service treatment for sinusitis and 
nasopharyngitis was "at least as likely as not" the cause 
of the veteran's current respiratory disability, diagnosed as 
asthma and COPD, the "use of cautious language does not 
always express inconclusiveness in a doctor's opinion on 
etiology."  Lee v. Brown, 10 Vet. App. 336, 339 (1997).  
"[A]n etiological opinion should be viewed in its full 
context, and not characterized solely by the medical 
professional's choice of words."  Id.  In this case, the 
letter from the veteran's representative at that time 
demonstrates that Dr. Katz was addressing the etiology of the 
veteran's current respiratory disability diagnosed as asthma 
and COPD.  In this context, Dr. Katz's response was an 
affirmative conclusion relating the veteran's current 
respiratory disability to the medical treatment in service.  
Accordingly, resolving any doubt in the veteran's favor, the 
evidence supports the veteran's claim of entitlement to 
service connection for a respiratory disability diagnosed as 
asthma and COPD.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for sinusitis is denied.

Service connection for a respiratory disability, diagnosed as 
asthma and COPD, is granted.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


